UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7652




In Re:    DONALD   EVANS,   a/k/a   Don   Antonio
Flournoy,




                                                           Petitioner.



               On Petition for a Writ of Mandamus
                         (5:97-cr-00153)


Submitted: November 15, 2006                Decided:   November 27, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donald Evans, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Donald Evans, a/k/a Don Antonio Flournoy, petitions for

a writ of mandamus, alleging the district court has unduly delayed

acting   on   his    “Motion    for    Preliminary    Hearing,   Motion   for

Revocation, Modification Hearing.”            He seeks an order from this

court directing the district court to act.              Our review of the

docket sheet reveals that the district court denied Evans’ motion

in an order entered on the district court’s docket on July 6, 2006.

Accordingly, because the district court has recently decided Evans’

case, we deny the mandamus petition as moot.                We grant Evans’

motion for leave to proceed in forma pauperis.              We dispense with

oral   argument     because    the    facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             PETITION DENIED




                                      - 2 -